Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of claims 1-8  in the reply filed on 04/12/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Accordingly, claims 1-8 are considered in this Office Action, while claims 9-18 are withdrawn from consideration.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “receive corrected passenger position information”. However, it is unclear how this passenger position information can be “corrected”, when passenger position information is not received, obtained, calculated, or estimated in the first place. Furthermore, claim 2 recites, “using passenger position information indicating passenger position”. Thus, it is unclear how the information processing device may use passenger position information that lacks a known source. Therefore, claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being 
Claims 2-8 depend from claim 1, include all of its limitations, and do not cure its deficiencies. Therefore, they are rejected in the same or similar manner. 
Claim 5 recites, “as the change in the position of the vehicle terminal increases”. This term is a relative term which renders the claim indefinite.  The term "as the change in the position of the vehicle terminal increases" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, such that it is unclear with respect to what criteria the change in the vehicle position increases (time for example). Therefore, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20040177109A1) in view of Zhou (CN107786600A; text citations used from English translation-attached).

Regarding claim 1, Lee teaches an information processing device included in a vehicle terminal in a vehicle (Taxi 300, [Car Navigation System 301; Mobile communication device of the Taxi driver 302] both function in the same manner, as per paragraph [0026]), the information processing device configured to: 
obtain vehicle position information indicating a position of the vehicle terminal ([0027]; [0028]); 
transmit, to a server, a plurality of pieces of specific vehicle position information each indicating one of the plurality of positions of the vehicle terminal ([0028]); and 
receive, from the server, corrected passenger position information indicating a corrected position of the passenger terminal after the signal is transmitted at each of the plurality of positions of the vehicle terminal [0025]; [0026]; [0028]: the central control office 200 transmits client location information; [0031]: “the optimal route is transmitted to the available taxi 300 along with the location information of the client”).
However, although Lee discloses transmitting, at each of a plurality of positions of the vehicle terminal, a signal to be received by a passenger terminal of a passenger who intends to get on the vehicle ([0027], [0028]: the vehicle terminal transmits location signals to the control office; [0031], S180; “The client can learn the states his taxi by watching and hearing the traffic information, so the car navigation system 301 contributes to client service”, the taxi information is received by the passenger terminal), it does not explicitly teach transmitting a signal to be received directly by a passenger terminal of a passenger who intends to get on the vehicle.

It would have been obvious for someone with ordinary skill in the art before the effective filing date of the current invention to modify the features of the Lee reference to include the features of Zhou reference which transmits a signal from a vehicle terminal to be directly received by a passenger terminal without the intermediacy of a server. This will reduce the time for the driver and passenger terminal to communicate information, and improves the ride efficiency, as disclosed by Zhou (P. 2, Lines 5 and 6).
Regarding claim 2, Lee teaches the information processing system is configured to:
determine whether the vehicle terminal and the passenger terminal are in a predetermined positional relationship, using the vehicle position information and passenger position information indicating a position of the passenger terminal ([0025]: “an available taxi closest to the location of the client”; [0030]: “checks the location of the client, determines whether he can reach the location of the client by considering current travel conditions such as the current state of his taxi) 
start transmitting the signal when it is determined that the vehicle terminal and the passenger terminal are in the predetermined positional relationship ([0030]: Upon receiving the approval from the driver that it is possible to reach the location of the client based on the driver’s travelling conditions (i.e. positional relationship), the taxi information will be sent to the client terminal).
Regarding claim 3
Regarding claim 7, Lee teaches the navigation information indicates at least one of a distance and a route from the position of the vehicle terminal to the corrected position of the passenger terminal indicated by the corrected passenger position information ([0036]: “optimal route to the destination”).
Regarding claim 8, discloses the signal is a beacon signal (Figure 1; [0016]).

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Lee and Zhou in further view of NORITAKA (WO2014192260A1; text citations used from English translation-attached).
Regarding claim 4, Lee teaches obtaining, from the vehicle terminal, traveling information regarding traveling of the vehicle ([0028]; [0037]).
However, Lee does not teach controlling transmission intervals of the signal based on the traveling information.
On the other hand, NORITAKA teaches controlling transmission intervals of the signal based on the traveling information (P. 2, Lines 9-13, Lines 26-29).
It would have been obvious for someone with ordinary skill in the art before the effective filing date of the current invention to modify the Lee reference and control the transmission intervals of the signal based on the traveling information. This will enable an efficient transmission of an information signal to a communication partner.
Regarding claim 5, Lee teaches the traveling information indicates a traveling speed of the vehicle terminal or a change in the position of the vehicle terminal ([0037]: communicating information in real time). 
However, Lee does not teach shortening the transmission intervals as the traveling speed increases or as the change in the position of the vehicle terminal increases. 
On the other hand, NORITAKA teaches shortening the transmission intervals as the traveling speed increases or as the change in the position of the vehicle terminal increases (P. 2, Lines 9-13, Lines 
It would have been obvious for someone with ordinary skill in the art before the effective filing date of the current invention to modify the Lee reference and shorten the transmission intervals of the signal based on the traveling speed of the vehicle. This will enable a more efficient transmission of an information signal to a communication partner.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lee and Zhou in further view of WADA (US-20160273930-A1).
Regarding claim 6, Lee teaches the information processing signal is configured to:
control presentation of navigation information for the vehicle terminal; and receive the navigation information from the server, wherein the navigation information includes information indicating navigation based on the vehicle position information and the corrected passenger position information ([0004]: “the car navigation system of the available taxi that received the location information of the client from the central control office displaying map information in which the location information of the client is indicated on a display device of the car navigation system”; [0026]; [0029]; [0036]).
However, it does not teach changing a presentation mode of the navigation information according to a change in the corrected passenger position information.
On the other hand, WADA teaches changing a presentation mode of the navigation information according to a change in the corrected passenger position information ([0061]; [0062]).
It would have been obvious for someone with ordinary skill in the art before the effective filing date of the current invention to modify the features of the Lee reference to include the features of WADA reference by changing a presentation mode of the navigation information according to a change .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Medina (US-20160042303-A1) teaches a fully automated dispatch system and method of dispatching vehicles that requires no direct communication between a dispatch person and the driver or passenger.
Brinig (US-20180102017-A1) teaches a transport facilitation that can identify a mass egress area within a given region and receive a pick-up request from a rider device within the mass egress area.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHIRA BAAJOUR whose telephone number is (313)446-6602.  The examiner can normally be reached on 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 



/S.B./Examiner, Art Unit 3669                                                                                                                                                                                                        

/RAMI KHATIB/Primary Examiner, Art Unit 3669